United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1465
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

            Anthony L. Austin, also known as Wa'il Mansur Muhannad

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                            Submitted: October 7, 2014
                             Filed: October 10, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Anthony Austin appeals the district court’s1 order denying his motion for
declaratory judgment and injunctive relief, construed by the court as a 28 U.S.C.


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
§ 2241 petition. Austin challenged the validity of a warrant and detainer issued against
him by the United States Parole Commission, contending that the Parole Commission
lacked authority to supervise him or treat him as a parolee. Following de novo review,
we affirm the denial of relief, because the Parole Commission has not yet acted on the
warrant that Austin claims is invalid. See Parrish v. Dayton, 761 F.3d 873, 875-76 (8th
Cir. 2014) (explaining ripeness). Accordingly, we modify the judgment to reflect that
it is without prejudice to Austin’s right to raise his challenge in the future, should the
Parole Commission execute the warrant.
                         ______________________________




                                           -2-